Citation Nr: 0811018	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-40 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran's DD Form 214 shows a period of active duty 
service from July 1977 to July 1981 with approximately one 
year and nine months of prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2005, a statement of the case was issued in December 2005, 
and a substantive appeal was received in December 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to a certificate of 
eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  In order to establish entitlement to assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following: loss or permanent loss of use of one or 
both feet; or loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to the 
required specified degree.  38 U.S.C.A.  §§ 3901, 3902; 38 
C.F.R. § 3.808.  Loss of use of the foot is defined as a 
condition where no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below the knee with the use of a 
suitable prosthetic appliance.  Such determination will be 
made on the basis of the actual remaining function, whether 
acts of balance, propulsion, etc., could be accomplished 
equally well by an amputation stump with prosthesis.  38 
C.F.R.  § 3.350(a)(2).  In the event that the veteran does 
not meet the criteria for assistance in purchasing an 
automobile or other conveyance, if he has ankylosis of one or 
both knees or one or both hips due to service-connected 
disability, entitlement to adaptive equipment eligibility 
only is established.  38 U.S.C.A. § 3902(b)(2); 38 C.F.R. § 
3.808(b)(iv).

Significantly, the veteran is currently service-connected for 
low back disability, bilateral ankle disabilities and right 
foot disability.  While the veteran has not claimed that he 
has suffered the loss of use of one or both hands or 
impairment in vision due to a service-connected disability, 
he does appear to be asserting the loss of use of one or both 
feet due to his service-connected disabilities.  As the 
veteran has not been afforded a VA examination, the Board 
finds that this case must be remanded for a VA examination to 
determine whether the veteran meets the criteria for a grant 
of automobile or adaptive equipment.  

Further, the veteran has not received sufficient notice 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002), informing him of the information and 
evidence necessary to establish entitlement to a certificate 
of eligibility for financial assistance in the purchase of 
automobile and adaptive equipment, or for adaptive equipment 
only.  Thus, in view of the need to return the case for 
another matter, it seems appropriate to direct the RO to send 
VCAA notice to the veteran to ensure full compliance with 
VCAA notice requirements with respect to the issue on appeal.  
See also, Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002); Pelegrini v. Principi 18 Vet.App. 112 (2004).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the appellant 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the appellant of the 
evidence necessary to substantiate his 
claim on appeal.  The appellant should 
also be advised to submit any pertinent 
evidence in his possession.  

2.   The veteran should be afforded an 
appropriate VA examination to ascertain 
the extent of impairment attributable to 
his service-connected low back 
disability, bilateral ankle disabilities 
and right foot disability.  The examiner 
should report whether the veteran retains 
effective function in either foot or 
whether the veteran would be equally well 
served by an amputation stump at the site 
of election below the knee with use of a 
suitable prosthetic appliance.  The 
determination must be made on the basis 
of the actual remaining function of the 
foot, that is, whether the acts such as 
balance and propulsion can be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
examiner should also indicate whether the 
veteran has any ankylosis of the knees or 
hips due to his service-connected 
disabilities.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  A 
rationale for all opinions rendered 
should be provided.

3.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefit sought can be 
granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



